pay

WOON DW > Ww NH

-
So

e
e

12

13

14

15

16

17

18

19

20

21
22
23
24

OSG 2:19-cv-Q0060-MCE-DB Document 45

No. 2:19-CV-00060 MCE DB PS

Richard H. Francis, pro se

1820 Capitol Avenue, Apt #210
Sacramento, CA 95811
916,498-8427
TigerStripe-2@outlook.com

Filed 07/13/20 Page 1 of 38

FILED
JUL .1 3 2020

ERK, U.S. DISTRICT COURT

CL
EASTERN DISTRICTO CALIFORNIA
BY . 4

     
 

UNITED STATES DISTRICT COURT

FOR THE EASTERN DISTRICT OF CALIFORNIA

RICHARD H. FRANCIS /
Plaintiff /
Vs,
Defendants

LOS RIOS COMMUNITY COLLEGE /
DISTRICT, i.e. (LRCCD), (DISTRICT) /
1919 Spanos Court, Sacramento, CA 95825
General Council J.P. Sherry

AMENDED COMPLAINT

No. 2:19-CV-00060 MCE_DB PS

AMENDED COMPLAINT
Judge: Hon. Deborah Barnes

Courtroom: 27, 8" Floor
10

11

12

13

14

15

16

17

18

19

20

MCE PE Document 45 Filed 07/13/20 Page 2 of 38

New Defendants:
WAIVER OF SERVICE OF SUMMONS—Gordon ESQ
1) Michael Gutierrez, SCC President, 916, 558-2101,

Rhoda Hall North room #277 at 3835 Freeport Blvd,

Sacramento CA. 95822; gutierm@scc.losrios.edu

Or 1390 Willow Pass Road, Suite 700, Concord, CA 94520.
Waiver of Service of Summons---Gordon ESQ

2) Miguel Molina, Student Discipline Officer,
916, 558-2438 Student Services Office room 105-109
3835 Freeport Blvd, Sacramento CA. 95822, molina@scc.losrios.edu

Or 1390 Willow Pass Road, Suite 700, Concord, CA 94520.

Attorneys for Defendants

Louis A. Leone, SBN: 099874,
Seth L. Gordon, SBN: 262653,
1390 Willow Pass Rd, #700,
Concord, CA 94520,

925, 974-8600, Fax 925, 974-8601,
lleone@leonealberts.com

Hl

AMENDED COMPLAINT
10

11

12

13

14

15

16

17

18

19

20

21

22

©
on
©
N
k=
se
QO
+
Oo
©
Oo
Oo
?
=
OQ

a

-DB Document 45 Filed 07/13/20 Page 3 of 38

TO ALL PARTIES AND TO THEIR ATTORNEYS OF RECORD

TAKE NOTICE that Plaintiff's Amended Complaint was filed in a timely manner
prior to its July 17" 2020 deadline. Francis v LRCCD was first filed on January 9", 2019

against the DISTRICT and was dismissed on May 18", 2020 “with leave to amend”.

Although on 6/29/20 Defense Attorney, Gordon ESQ, awarded plaintiff a ‘Waiver

of Service of Summons’ plaintiff wants personal service for Molina and Gutierrez.

They should be made to retrieve their summons from the United States Marshal.
The USM will be sought to serve Summons on the new defendants—Dean Miguel
Molina and Sacramento City College, President, Michael Gutierrez, so that the legal

papers are personally served on them instead of by proxy.

This is so Molina and Gutierrez can be arrested for contempt of court when they
disobey the court order to re admit the plaintiff without restrictions, expunge his

suspension, and change their speech code policies.

Plaintiff's IFP status allows free ‘service of processes’ against DISTRICT’s new
defendants. Molina and Gutierrez are expected to be allusive, so as to avoid their
SUMMONS, and obstruct justice. This aversion in indicative of both Molina’s and
Gutierrez’s refusal to return plaintiff's phone calls and e-mails about their addresses for
the Amended Complaint. Plaintiff seeks to have the court make Molina and Gutierrez
come and pick their summons up at the U.S. Marshal’s office, so as to authenticate

personal service.

Since both Molina and Gutierrez are public servants, the plaintiff request that
they be compelled by DISTRICT to pick-up their Summons at the U.S. Marshal’s office.

3

AMENDED COMPLAINT
10

11

12

13

14

15

16

17

18

19

20

21

22

23

Case _2:19-cv-00060- MES DB Document 45 Filed 07/13/20 Page 4 of 38
No. 2:19-CV-00060 MCE DB PS

They should do this instead of having their personal addresses made public record as they
will appear on the Amended Complain. They should cooperate and pick them-up instead
of having the US Marshals try to find them, or serve their proxy; notwithstanding the
WAIVER. Defense attorney Gordon ESQ mailed and e-mailed to plaintiff a Wavier of
Service of Summons, so as to switch the personal addresses on the summons for
defendants’ Molina and Gutierrez with the defense attorney’s office address in Concord,
so that ‘they’ get the summons, somehow, instead of Molina and Gutierrez. Gordon ESQ
wants to substitute for Molina and Gutierrez, but plaintiff wants defendants arrested if-
and-when they obstruct the court order without the loop hole created by them not being
personally served. Due to the waiver. Plaintiff seeks to be readmitted without
harassment, have his creditability restored with an expungement, and have the speech

code policy eliminated.

Plaintiff figures Miguel Molina will seek to escape the consequences of violating
the court order by claiming he was not personally served, and then get away with
harassing plaintiff in his role as Dean after plaintiff wins this case, and gets the
injunction. Therefore Plaintiff wants the court to compel Molina, Gutierrez, and Sherry
to show up at the court house and receive their summons from the U.S. Marshal’s Office

on the 5" Floor of the I Street District Court in Sacramento, CA.

Plaintiff wants the procedure for the service of summons to have the necessary
power to have Molina and Gutierrez ARRESTED FOR CONTEMPT OF COURT when
they fail to execute the court order to readmit plaintiff to DISTRICT without harassment
and racial sensitivity class training, EXPUNGE THE RECORD, and make POLICY

CHANGES that are at issue in this case.

AMENDED COMPLAINT
10

11

12

13

14

15

16

17

18

19

20

21

22

23

©
on
©
N
| eal
°
QO
+
©
©
Oo
O
2?
=
OQ
“om

-DB Document 45 Filed 07/13/20 Page 5 of 38

Last time plaintiff had General Consul, J.P. Sherry, served the original Complaint
and Summons Mr. Sherry hid. Plaintiff had to hire little 5’3”, 76-y.o., tax paying
homeowner, Dian Castanza for 20-bucks to serve J.P Sherry and DISTRICT with the
original complaint. This was just in the nick-of-time on 12/19/19. Plaintiff got Ms.
Castanza, a regular at the Meals on Wheels, K Street Café, who he got to know, to deliver
Sherry’s summon at DISTRICT’s Office, because USM had not done so in a timely
manner. This task required driving her there, showing her where, pointing her in the right
direction, and telling her what to say. J.P. Sherry hid. His bald head was spotted lurking

in the back cubical as she announced that she had a summons for him.

Mr. Sherry did not come out to address Ms. Casanza, instead he stayed-put in his
cubicle in the back, so that the receptionist, Nenette Harte, had to take the documents.
Then Defendant’s Attorney, Leon ESQ, in his Motion to Dismiss proclaimed that since

Sherry was not personally served, he was therefore off the hook.

Sherry obstructed justice by ducking-off and having someone else receive the
papers, so he could stay “off the hook”. This trick creates an issue like what Gordon
ESQ attempts to do with his Molina/Gutierrez WAIVER. The issue is whether-or-not
there was proper personal service of process, so Molina and Gutierrez can be arrested

later on for non-compliance to the court order in the injunction.

At DISTRICT’s office in order to personally serve J.P. Sherry Ms. Castanza would
have had to trespass through their work spaces by barging-in back there, and sticking the
summons in J.P. Sherry’s lap with plaintiff tagging along to point him out. Under the
circumstances Ms. Casanza was left with no alternative than to give the legal briefs to

Receptionist, Nenette Harte.

AMENDED COMPLAINT
10

11

12

13

14

15

16

17

18

19

20

21

22

Cas
No. 2:

ase _2:19-cv-00060- MCE DB Document 45 Filed 07/13/20 Page 6 of 38
19-CV-00060 MCE DB PS

To avoid this technicality as to whether-or-not Molina and Gutierrez are
accountable for being in contempt of court because they were not personally served,
plaintiff wants the court to require Molina and Gutierrez to report to the USM for their

SUMMONS, and so it becomes personal service, instead of service by proxy.

Since the closure of the courthouse due to the Corona-Virus Scare created a
problem about getting the legal forms necessary for this AMENDED COMPLAINT, they
were copied on-line and pasted into M/S Word. The Injunction Form and The Complaint
for Violation of Civil Rights form were obtained on line by going to:
www.caed.uscourts.gov/forms / ‘Pro se’/ ‘non-prisoner’/ ‘civil’ were selected and under
‘sections’ : “civil case /civil-rights violations’/ and ‘injunctions were selected.
Documents were copied, pasted, reformatted separately, and added to follow in sequence
after the AMENDED COMPLAINT brief. The INJUNCTIVE RELIEF, and CIVIL
RIGHTS VIOLATIONS are separate documents in the dossier as with the Service of

Process and the Declaration.
The Amended Complaint differs from the Original because :

e Plaintiff switched cash damages to injunctive relief, so as to circumvent the
11% Amendment’s bureaucratic, financial-liability, immunity-protection,
loophole; so DISTRICT can’t use the FR #12 to dismiss the case. Yet, upon
review of the original complaint filed on 1/9/19 relief sought was not cash, but

an either-or-proposition of either firing the officials, or paying damages.

Mf

AMENDED COMPLAINT
10

11

12

13

14

15

16

17

18

19

20

21

22

ase €/ TA Cv 00060: MCE-DB Document 45 Filed 07/13/20 Page 7 of 38

e Plaintiff changed his Federal Jurisdiction, U.S. Bill of Rights, Amendment,
Violations to include both the 14 and the 9" Amendments to the U.S.
Constitution, which includes the original First Amendment, freedom of
expression violation because of suspension for the college essays, which are
considered SPEECH.

e Plaintiff added new DISTRICT defendants—Dean Molina and SCC President

Gutierrez, who are necessary to fulfill the injunction’s eventual court order.

The DISTRICT’s ‘torch bearers’ is switched from General Counsel, J.P. Sherry to
Molina and Gutierrez, since the injunctive relief involves the job functions of Dean
Molina and SCC President Gutierrez, instead of J.P. Sherry. Molina and Gutierrez are
necessary to enact the eventual court order, which will be to re-admit Plaintiff ASAP
without the mandated RACIAL SENITIVITY CLASS TRAINNG. The other
components of the injunction like: disciplinary record expungement, and policies changes
that reflect free expression may require J.P. Sherry, who should also go to jail for

contempt, if he refuses to change the speech code policies.

Injunctive relief allows the case to focus on academic administration, instead of
cash damages. Cash is barred from recovery by the 11" Amendment. Plaintiff originally
recommended that DISTRICT fire officials for their roles in their school’s
unconstitutional, speech-code, regulation, policy enforcement against plaintiff. This was
entered as an alternative to money damages, but was not considered worthy as a non-cash
relief award for damages caused by those people, who served as government

functionaries. Their collusion was official misconduct.

AMENDED COMPLAINT
10

11

12

13

14

15

16

17

18

19

20

21

22

ras ase_2:19-cv-Q0Q60-MCE-DB Document 45 Filed 07/13/20 Page 8 of 38
No. 2:19-CV-00060 MCE _DB PS

1.

The first condition to this injunctive relief is immediate reinstatement without
any special, ethnic, sensitivity, mind-control] sessions, which Dean Molino
requires plaintiff to fulfill. Molina demands that plaintiff pay-for, attend, and
pass a special multi-cultural, sensitivity, class in order to qualify for re-
admittance to plaintiff's community college. Dean Molina calls this extra
requirement: “RACIAL SENITIVITY CLASS TRAINING?” in his 10/23/18
official letter to plaintiff. A copy of this document has already submitted with
the original complaint, dated 10/23/18, and addressed from Dean Molina’s
office. That ruling was then confirmed by Gutierrez on 12/12/18 ina
document mailed from his office. Both are official documents from
Sacramento City College, a satellite of the DISTRICT, and are exhibits in the
original complain, which show direct complicity.

Second condition to this injunctive relief is expungement. Since case law and
Supreme Court rulings support plaintiffs position, plaintiff wants this
injunction to clear him of wrong doing. Plaintiff wants whatever reference to
this matter be removed from plaintiff's school record.

Thirdly, plaintiff seeks District to make policy changes to conform to the
Freedom of Speech protocol established by the 1S‘ Amendment and 14%
Amendment within the expectations of the 9" Amendment, stare decisive, and

the Supreme Court Decisions regarding free speech and written expression.

Plaintiff opposes this RACIAL SENITIVITY CLASS TRAINING as part of the

re-admissions process because it’s intended to punish. Since their speech code is

AMENDED COMPLAINT
Case 2:19-cv-00060-MCE-DB Document 45 Filed 07/13/20 Page 9 of 38
No. 2:19-CV-00060 MCE DB PS

unconstitutional and plaintiff position regarding the first Amendment is correct, adding

this RACIAL SENITIVITY CLASS TRAINING provision is harassment.

ASS

10

11

12

13

14

15

16

17

18

19

20

21

22

Plaintiff already finished classes’ like that racial sensitivity thing such as:

1) Multicultural policing, 2) Social Psychology, and 3) Forensic Anthropology have

already been taken there at SCC. Plaintiff earned a Master’s of Arts Degree in
Cultural Anthropology from California State University, Sacramento in 1976; and
then achieved an M.P.A. there in 1979 where similar kinds requirements were taken
about race, culture, and special treatment. Cultural relativity, social conditioning,
biological evolution, genetics, and minority hiring preferences have all been studied
already. Racial-sensitivity-like classroom courses have all been taken and passed
from 1974 through 2014.

Plaintiff is already well aware of special interest groups, sub-cultures, and
the war against White people by persons-of-color as they seek to fulfill their racial-
agendas. For instance, at the American Anthropological Association conference at
California State University, Fresno in 1975 plaintiff witnessed members of La
RASA and AIM make their conference presentations. Both announced their 1000-
year, protracted, war against the White Race, so as to reclaim their lands lost and

merge, as in the case of La Rasa, California back into Mexico.

Someday they hope our Nation’s enemies, like Red China and Russia, will win

and the United Nations will divide up the American Reich into indigenous providences
and recognize their cause and make those colored people the new rulers. When the

Reich falls, theyll go with it.

AMENDED COMPLAINT
10

11

12

13

14

15

16

17

18

19

20

21

22

Like Hong Cong will be displaced and relocated. The Communist won’t respect
Indian treaties; theyll go to the gulags. Only Anglo-American legalistic culture
recognizes contractual deals as real. Without us White people and our culture, they’re

lost.

Another example of race war last month I was denied access to data that would allow
me to report Blacks to the police and to Public Housing. The black activist, SHRA assistant
director, refused to reveal the names of the tenants, who are mostly Black, housed in the
public housing apartment complex, so plaintiff could correctly report lease fraud violators as
part of his Neighborhood Watch. The black-activist, assistant-director of SHRA said: “it

was against the law” for her to reveal who they are.

Plaintiff wanted to reference the so called law on the internet and asked her to cite it.
She said : “it doesn’t matter, I am just not going to tell you”. She becomes an accessory and
is complicit with lease code violators and obstructs justice by hindering plaintiff's efforts to
file on-line police reports against the Blacks, who she more than likely considers “her

people”.

Like what is advocated in the New Jim Crow, she protects them instead of doing her
job and watching out for everyone, especially the Whites, who face the impact of forced
integration where we get overwhelmed by Black People, who move in their friends and

relatives after they get accepted into public housing.

Plaintiff has to deal with non-tenant, Black, thugs that seek to control the nine story
apartment building, with its densely compacted, lucrative, drug, clientele, and its highly

sought after parking lot there at Capitol Terrace.

10

AMENDED COMPLAINT
10

11

12

13

14

15

16

17

18

19

20

21

22

GERB Document 45 Filed 07/13/20 Page 11 of 38

Lastly, when plaintiff investigated this special racial sensitivity class that Dean
Molina mandated, the Black activist, SCC administrator, Ms. Brown, informed plaintiff

that SCC doesn’t have a Racial Sensitivity Class.

Since the sensitivity class, which was mandated, serves to sanction and prevent
re-admission, Molina’s directive is harassment, and it should be removed from
plaintiff's re admission. Molina should be arrested if he obstructs the court order to re-

admit the plaintiff.
MEMORANDUM OF POINTS AND AUTHORITIES
INTRODUCTION

The Bill of Rights the U.S. Constitution was ratified in 1791 after being authored-
into a new document that replaced the Articles of Confederation by Virginia
Representative, James Madison, during the 1789 Philadelphia Convention where he
rewrote the government platform. Instead of trying to patch-up the unsuccessful Articles
of Confederation, Madison, who opposed the Federalists President Adams and his
collaborator, Alexander Hamilton’s vision of a strong central government drafted a new
document, which contained the BILL OF RIGHTS, so they couldn’t seize power and

tyrannize the people.

James Madison, who would become the fourth U.S. President, and Thomas
Jefferson, who would become the third U.S. President, opposed the Federalists. They
knew that the Nation’s survival depended on its unity, but LIBERTY needed guarantees.
Madison rewrote the Constitution to contain a list of civil liberties in order to get popular

vote to support for the new central government.

11

AMENDED COMPLAINT
10

11

12

13

14

15

16

17

18

19

20

21

22

23

e 2:19- 0060 E-DB Document 45 Filed 07/13/20 Page 12 of 38
“AV-00000 MCE. IS PS g

Without the Bill of Rights the new Constitution would not have passed. The 1*
Amendment matters because without it, the nation would not have unified. Without the
new Constitution, which hinged on the Bill of Rights, a patched-up version to the Articles
of Confederation would have defaulted as the nation’s Constitution. Without a unified
nation by 1800, it’s well speculated that American History would be quite different. The
weak central government would have led to armed disputes between States, and eventual

foreign interventions.

By 1812 Great Britain, the most powerful nation in the world at the time, would
have reconquered her lost colonies, and the Eastern Seaboard would have become a part
of Canada. Was it-not but-for the Bill of Rights, the people in the 13-States would not
have ratified and unified. History would be different. The various State Representatives
were to vote. The Federalist Papers emerged in the press. The common people feared a

tyranny. Assurances were needed.

The Bill of Rights was to be that assurance against tyranny. Ironically after the
Bill of Rights established the popular support needed to insure LIBERTY over federalist
tyranny, the government usurped the Bill of Rights with the 11" amendment. This
allowed the proverbial ‘camel’ into the tent after spotting its head creeping in from under
the flap. The 11" Amendment allows government perpetrators to get away with on the
job murder, searches, and infringements without having to face and be ruined by

troublesome, cash damage, claims.

James Madison did not come down from Virginia’s Old Rag Mountain with a
stone tablet, like Moses in Sinai. Madison came up with the Bill of Rights by researching

each State’s Constitution to discover what people valued most.

12

AMENDED COMPLAINT
10

11

12

13

14

15

16

17

18

19

20

21

22

James Madison then integrate his findings into the New Constitution of 1787. The
various State Constitutions demonstrated that the citizens wanted to: speak their minds,
keep their guns, not have army troops billeted in their homes, be judged by juries, be
protected by warrants, not be tortured, be left alone, and not get hood-winked (9%
Amendment).. James Madison created the 9 Amendment, his personal legacy to the Bill
of Rights, which says rights not listed therein are the un-enumerated rights, which shall
not be construed to deny, or disparage other rights retained by the people, like what the

11" does to the 1°.

Privacy Rights for example are considered by scholars an un-enumerated right,
since s privacy isn’t listed in the Bill of Rights, it’s only assumed, and so it can be

assumed that freedom of speech means what it says.

The 9 Amendment applies to plaintiff's case because plaintiff has the right to
expect a continuity of truthful words to enforce damages against infringement of his

LIBERTY to speak his mind and write provocative essays.

This right to have an attitude is protected by the 9° Amendment because the 1*
Amendments needs to mean what is says. The right to freedom of speech is expected to
be enforceable, and damages to be measured in money, because money makes damages
creditable. The 11 Amendment’s immunity usurps reasonable expectations and
befuddles the essence of the LIBERTY that it’s expected to protect. Therefore an

INJUNCTION is sought.

HI

13

AMENDED COMPLAINT
10

11

12

13

14

15

16

17

18

19

20

21

22

23

Cas
No. 2: 19: CV-00060 MCE _

2:19-cv-00060 a pee Document 45 Filed 07/13/20 Page 14 of 38

FACTUAL ALLEGATIONS

For the past 15-years or so, plaintiff attended Sacramento City College, a community
college linked to the DISTRICT. This occurred after being accepted into Public Housing and

awarded Social Security disability, so as to have a dormitory and a scholarship of sorts.

Plaintiff first enrolled in an off-campus extension called the ‘Downtown Campus’. At
the time the DISTRICT had a satellite campus located on 4" Street and administered by Dean
Debra Luff. Plaintiff sought to cost effectively study law after being expelled from University
of Northern California, Lorenzo Pitino, School of Law’s, paralegal program on J Street in
2005. In 2006 Plaintiff came to DISTRICT in the quest to continue his study in law by taking
classes in public speaking, business law, real estate law, and whatever they had, a course of

study called: Administration of Justice (A/J).

After inheriting a few thousand dollars from the Living Trust partially left to him
by his late step mother, plaintiff choose to invest in education, and study law at UNC
where he previously attended 20-years earlier. Since the White plaintiff wasn’t
apparently going to get a PhD scholarship, his CSUS advisor, Professor Warren Snyder,
suggested he attended the newly established University of Northern California School of
Law. At arate of taking one or two classes a semester from 1982-to 1986 plaintiff
studied the UNC 1* year law agenda, while he worked his self-employment reselling gear
obtained from military auctions associated with base closures around the Bay Area and
Sacramento Valley. This seem to be going well until he failed the Baby Bar Exam in
1985; then he failed it again. These failed Baby Bar exams deselected him from
continuing law school and becoming a lawyer. Nonetheless plaintiff finished classes in:

Agency Law, Legal Research, Crimes, Torts, Contracts, Evidence, and Civil Procedures.

14

AMENDED COMPLAINT
10

11

12

13

14

15

16

17

18

19

20

21

22

No CARE A FORO MICS My pee Document 45 Filed 07/13/20 Page 15 of 38

Suddenly plaintiff faced a ‘residence free lifestyle’. Plaintiff was evicted because
the new owner of the building where he lived want it demolished. This eviction, BAR
exam failure all occurred around the same time as the dead of his father. So plaintiff

‘devolved’.

For the next decade plaintiff camped out of his truck while sleep-parking in San
Francisco’s China Basin, or along the Great Highway below the Cliff House. There in
San Francisco from 1996 to 1997 plaintiff followed the advice of S.F. unemployment
office and studied latest Computer Applications at S.F. Downtown, City College,
Campus, which by the way is on the same block as the U.S. Court of Appeals, so plaintiff

knows exactly where to go if ECF is denied again.

Plaintiff comes to DISTRICT after failing his studies in an unaccredited law
school. Circumstances made him homeless in 1987, so he slept in his pick-up truck and
parked on the Streets of San Francisco until Congressman Matsui transferred his SSI
claim from San Francisco to Sacramento in 1998 where plaintiff camped-parked on W
Street until 1999 when he was admitted into Public Housing. At UNC in 2005 plaintiff
was a 57 years old, Aryan-looking, hooky-nose, blue-eyed, blonde-haired, Anglo Saxon.
Apparently he didn’t fit-in with the student body and the school’s hidden agenda. One
day a big shot, Native American, Dean with an affirmative-action job at the State Capitol
called plaintiff into his office, a reconverted storage room with junk still in it, and
expelled him. The UNC Dean told plaintiff that he “stinks”, fails the “melanin test’, and
must leave the school. Although plaintiff paid $3000 in tuition and had already finished

classes on criminal law, arbitration, and was just starting family law; the Indian had the

15

AMENDED COMPLAINT
10

11

12

13

14

15

16

17

18

19

20

21

22

No SA BOO MCE Mh pee Document 45 Filed 07/13/20 Page 16 of 38

power to do it, so he did. Since UNC was a private school, they can make-up their own

rules, and do whatever.

There was no recourse, but to appeal. Plaintiff appealed to the owner, Lenard
Padilla. Padilla told him to “eat crow”. Padilla is now Secretary of State, but then he
operated out of a bail bonds office on J Street not far from the Matsui Federal Court.
Dean Padilla recognized the personality problem with the Indian Dean, apologized, and

refunded plaintiff's money.

Plaintiff then recycled the $3,000 cash tuition refund to upgrade his vehicle.
Plaintiff’s 1974, Chevy, C-20 , P/U truck, which he has owned now for 35-years was
replaced with a nice clean looking Red, 1989, Ford Bronco. Both are listed in plaintiff
IFP Application. Plaintiff's Bronco has been his primary vehicle now for the last 15-
years, so plaintiff would like very much for defendants to offer him a new SUV as a gift
to show their good faith, and to amend the problem they caused by being tyrannical

fascists.

Plaintiff joined DISTRICT to study law at one of its remote locations. Plaintiff
was suspended in 2006, retuned in 2007, and graduated in 2011 with an AA-degree in
Administration of Justice; then continued there at Sacramento City College until

suspended again in 2018.

This is how plaintiff was suspended from DISTRICT the first time. In 2005 the
Down Town, City College, Campus held Administration of Justice law courses at the
State Office Building of Correction on 15" and ‘R’ Streets a few blocks away from

SHRA Capitol Terrace where plaintiff would walk or bike. Plaintiff attended classes

16

AMENDED COMPLAINT
10

11

12

13

14

15

16

17

18

19

20

21

22

23

No FFA FOLIO ME BOE Document 45 Filed 07/13/20 Page 17 of 38

there for a number of semesters before getting suspended for a 1-year because certain

people didn’t like his attitude and tone of his voice.

As ‘group-leader’ plaintiff scolded his crew during an off campus, ‘group’
meeting. This meeting was a required ‘group session’ to get ready for a ‘mock, crime-
scene, investigation, group, presentation’. Group members screwed-up during the
investigation phase of the class, and plaintiffs criticism offended the lofty State Workers
in the group, who figured themselves his betters. They complained to the teacher, a
former, DEA agent, Richard Harris, who sided with them, had the campus police escorted
plaintiff from the building, and then had him summoned to a student court, and
suspended. After the 1-year suspension plaintiff returned and attended the main campus
for classes instead of the State office building. Plaintiff earned two diplomas doing that

time period : Administration of Justice in 2011 and Psychology in 2014.

In 2015 a Gerontology AA Degree was sought, because plaintiff was getting old
and need to better understand his health condition. Plaintiff registered for on-line classes
in Nutrition, Biological Gerontology, and the Psychology of Gerontology, and others; but
dropped them because they were boring. Each semester plaintiff would search the list of
A/J and psychology courses offered hoping to find something ‘cool’ instead of boring

Gerontology prerequisites like ‘Death and Dying’.

In the Fall Semester of 2018 an on-line, Administration of Justice class was
substituted for an on-line Biology Class. Plaintiff entered Professor Logan’s ‘Sociology’
class because it was new and listed as an Administration of Justice course, which are
‘cool’. It involved a special interest, the Police State. A class called ‘deviancy and social

control’ was being offered.

17

AMENDED COMPLAINT
10

11

12

13

14

15

16

17

18

19

20

21

22

No. ZA CVLOOOEO MICE NE BEB Document 45 Filed 07/13/20 Page 18 of 38

Soon after his attendance to Professor Logan’s Social Control class plaintiff's
essays to class assignments got plaintiff suspended for two years. Plaintiff followed
administrative law appeals, lost, and filed a civil rights, civil case on 1-9-19, which was
dismissed without prejudice on May 18-20 with leave to amend within 60-days—July 17,

2020.

The 1** Amendment violation issue was not dismissed because plaintiff was
wrong and defendant was right. The case was dismissed because the 11“ Amendment
immunity for government officials from having to pay CASH RELIEF invoked a no

cause of action under FR 12. Although plaintiff case was dismissed, the case wasn’t lost.

Plaintiff did not lose the case about his freedom of speech being violated by
Sacramento City College’s Professor Logan, Dean Molina, General Council J.P. Sherry
and SCC President Gutierrez, it only means plaintiff can’t recover monetary damages
from those government bureaucrats for their ON THE JOB, unconstitutional, breach of

procedures, and professional malpractice.

This Amended Complaint changes all that to an INJUNCTION to re admit
without the racial sensitivity class training. This Mind Control Class—RACIAL
SENITIVITY TRAINING, according to Dean Molina must be taken off campus and paid
for by plaintiff, so as to make plaintiff see the errors of his ways, and conform his
thinking to political correctness. Such devices have already been decided by the Supreme
Court as unconstitutional. Plaintiff opposed the themes proposed by Michelle Alexander,
a black activist, who authored The New Jim Crow with parody and fun as she tells her

followers to make it, then use it for the cause.

18

AMENDED COMPLAINT
10

11

12

13

14

15

16

17

18

19

20

21

Case 2:19-cv-00060-M
No. 2:19-CV-00060 MCE D

S5PB Document 45 Filed 07/13/20 Page 19 of 38

In UWM Post v. Board of Regents of the University of Wisconsin, 774 F. Supp.
1163 (E.D. Wis. 1991) a federal district court ruled in a matter, similar to plaintiff's case,
and his essays. It states that Policies that prohibit speech, which “demeans the race, sex,
religion, color, creed, disability, sexual orientation, national origin, ancestry or age of the
individual or individuals; and creates an intimidating, hostile or demeaning environment
for education...are UNCONSTITUTIONAL.” The court struck down the speech codes
and ruled that “the suppression of speech, even where the speech’s content appears to
have little value and great costs, AMOUNTS TO GOVERNMENTAL THOUGHT

CONTROL.”
ARGUMENT
Plaintiff amends his original complaint to include:

1) Two additional U.S. Constitutional Amendment violations—the 9" and the 14"

Amendments;
2) Only injunctive relief sought, instead of cash, and
3) Some new defendants—Molino and Gutierrez, instead of just Sherry..

Changes in damages vitalizes this case, so as to circumvent the 11 Amendment’s

immunity to cash liability, and substitute injunctive relief.

Since Molino acted as prosecutor and Gutierrez rendered Judgement, they prosecuted
and ruled. Therefore, they are the proper DISTRICT defendants for the injunction that
can reinstate plaintiff and restore plaintiff's status quo ante without dings to plaintiff's

otherwise pristine school record.

19

AMENDED COMPLAINT
10

11

12

13

14

15

16

17

18

19

20

21

22

Case 2:19-cv-00060-MCE-DB Document 45 Filed 07/13/20 Page 20 of 38
No. 2:19-CV-00060 MCE DB PS

These new defendants have the authority to reinstate the plaintiff, clear the
official records of his alleged wrong doing, and change their unconstitutional regulations;
whereas J.P. Sherry, the former, human, defendant for the DISTRICT doesn’t have that

authority to execute the injunction.

Cash was originally listed as relief damages because plaintiff's legal research led
him to believe that a claim needed to be reduced to a cash value, which could be
awarded. Like what it says in the court’s legal form on the INJUNCTION damage

section, part-IV entitled: Irreparable Injury. It says :

“Explain why monetary damages at a later time would not
adequately compensate you for the injuries you sustained, are sustaining,
or will sustain as a result of the events described above, or why such

compensation could not be measured.”

Originally, money was offered an alternative to firing the administrators.
The original complain wanted an either-or-injunction, which was cash, or the
administrators fired. Expenses had to be listed in the original complaint, so they

were, which led to the case being dismissed.

Sacramento City College’s Disciplinary Department’s Dean Molina suspended
plaintiff for two years because of unappreciated, hyperbole, race-based, essays on
controversial, race-based, issues offered up by Professor Logan, an ex-jailer, from his

assigned reading on a book entitled The New Jim Crow.

Written words were used to analyze observations, opinions, and ideas. Plaintiff

didn’t hit anybody or make a personal threat. No assaults were committed. Yet plaintiff

20

AMENDED COMPLAINT
10

11

12

13

14

15

16

17

18

19

20

21

22

Case 2:19-cv-00060-MCE-DB Document 45 Filed 07/13/20 Page 21 of 38
No. 2:19-CV-00060 MCE DB PS

_P

was charged with being assaultive, because plaintiff wrote in his essay that he would

“fight to kill, if attacked”.

Plaintiff went on to submit a Sacramento Police Department Incident Report
number in an Opposition Paper about his will to kill. Plaintiff defended off an attack he
had at the front door of his apartment on 3/31/19 against a Black gangster, who doped-up
and sent to attack him because of his Neighbor Watch duty exposed their trafficking out
of the parking lot. Plaintiffs Bronco crashed into one of their trucks and police got
involved. Killing his assailant, is hyperbole. Cabrellis, the attacker, was not killed, only

wounded and humiliated.

In urban areas those of us who fail the “melanin test” are in a milieu of colored
people, who are organized by their color, fight in gangs, prey upon the weak, harass the

strong, and seek to take whatever they can get away with.

Plaintiff allegedly committed an assault by DISTRICT’s standards by saying he
would fight, rather than roll-over to their dominance. District’s General Counsel, Mr.
J.P. Sherry, gave Dean Molino the LEGAL clearance to proceed against the plaintiff, so
as to have him suspended. Micheal Gutierrez, the SCC President, then did that. Sherry,

Molina, and Gutierrez are culpable.

General Consul, J.P. Sherry, directed the DISTRICT through Dean Molino to
prosecute the plaintiff, and then SCC President Gutierrez rendered the judgement. In
doing this they violated plaintiff's Constitutional Rights covered under the First and the
Fourteenth Amendments under the legal principle of SELECTIVE INCORPORATION,

in which the Bill of Rights applies to States and local principalities.

21

AMENDED COMPLAINT
10

11

12

13

14

15

16

17

18

19

20

21

22

Case 2:19-cv-00060-MCE-DB Document 45 Filed 07/13/20 Page 22 of 38
No. 2:19-CV-00060 MCE DB P

Ss

The NINTH AMENDMENT is violated by allowing 11" Amendment to usurp the
meaning of the 1 Amendment. The 11 Amendment allows the consequences for
violating free speech to go unenforced for governmental officials as they strip away the
assurances established in 1791. The court system and defendant violate the 9°
Amendment. This 9 Amendment violation renders OFFICIAL WORDS about
plaintiffs protected LIBERTY to mean something other than what they say, so as to
usurp the CONSTITUTION by giving governmental immunity to bureaucrats, who

violate with impunity a citizen’s right to freely express oneself in a pedagogical context.

Plaintiff invokes his rights to be recognized as a regular person instead of a racial
extremist. Plaintiff insists that his protected free speech aren’t “spurious” as proclaimed
by the court order as it dismissed the case because plaintiff is an American, whose

LIBERTY the federal district court is sworn to protect.

In 1848, one hundred years before plaintiff's birth, Isaac Lea, plaintiff's mother’s
grandfather was here in Sacramento from Yorkshire, England with his brothers after they
crossed the plains in a covered wagon amidst a wagon train of pioneers. They’re
registered in the State Archive. Isaac Lea once owned that land over there where the
Spaghetti Factory Restaurant is now located on K Street next to the railroad tracts. Isaac
Lea’s home and farm was on Hedge Road in the New Brighton Township off the Jackson
Highway. It ran south to Florin. Plaintiffs relatives, the Leas and the Scofields, have
been here in Sacramento ever since California became a State. The Lea brothers, their
sister Hanna Scofield and her husband Joe and his brother James are buried in the pioneer

cemetery on Elder Creek Road.

22

AMENDED COMPLAINT
10

11

12

13

14

15

16

17

18

19

20

21

22

23

These English people raised crops, cattle, olives, kids, and community leaders
like, John Scofield, Isaac’s nephew and executor of his estate. He was elected Chairman
of the Council in the early days of Sacramento. After Isaac’s death in 1892 his wife, five
daughters, and son, Eunice, all moved to their property called Green Island Ranch around
Val Nap along the Napa River, not far from Mare Island Naval base in Vallejo, plaintiffs
birth place, where plaintiff's mother’s father, Perry Wells, worked, and befriended
Eunice, who had an eligible sister for marriage, Mabel Lea, one of the heiress daughters
of Isaac Lea. They married in 1911, and the worldly Perry Wells with his gun took
charge, ran off their enemies, sold the ranch, took his share of the money from the estate,
and relocated Mabel, her mother, and his kids to Redwood Valley in Mendocino County

to start a vineyard.

There plaintiff's mother, Harriet Wells, was born there in 1922. Well’s Redwood
Valley Vineyard went broke when Prohibition destroyed the wine market. Perry Wells
sold out, and moved his lot to San Francisco where Harriet graduated from Mission High
School in 1940. Her older brother and sister enlisted and served in WWII. Leola Wells
was a Marine Corp, Headquarters, office worker, who would later serve Mayor Alioto,
and her brother Stanley fought as an infantryman during D-Day, crossed the Rhine in
1945, and then guarded prisoners during the Nuremburg trial. When Uncle Stanley
returned to the San .Francisco, .Bay Area, he became a police investigator in Oakland.
Although Harriet’s father, Perry Wells, also descended from the English, he was also part

Indian and maybe Hebrew.

The early Wells families immigrated to Connecticut around 1650 from England.

Daniel Wells was a community leader and fought in the Revolutionary War. He and

23

AMENDED COMPLAINT
10

11

12

13

14

15

16

17

18

19

20

21

22

23

ase 2:19-cv-O0060-MCE-DB Document 45 Filed 07/13/20 Page 24 of 38

Cas
No. 2:19-CV-00060 MCE DB PS

other family members were awarded land grants in Illinois near Molina where the Grants

would start their harness shop, and Abe Lincoln spent time.

There at Rock Island, Illinois Joel Wells III, Perry’s grandfather, married a Native
American woman, Mary Huntington, who lived from 1802 to 1894. Mary Huntington as
a young child was rescued and raised by White Missionaries after Tecumseh’s Shawnees
were decimated during the Black Hawk war. The Algonquin speaking Indians forced

onto the Western Plains by the White migration become known as the Cheyenne.

Plaintiff's great, great, grandmother although an acculturated member of the
White Community was a colored-person, a pure blooded Indian, whose sons, James and
John, were half breeds that looked like mestizos from their photos. They were around
30-years old during the days of Buffalo Bill Cody in 1878. Plaintiff also has a tin-plate
photo of Mary Huntington and a photograph of a painting of Judge Joel Wells II, Joel
Wells III’s father according to aunt Leola. After the death of his son, Indian Mary’s
husband, ‘Indian Mary’ remarried a few times, and then lived alone in an old cabin on
free, reservation, land near Rock Island, where she at 88-years old, smoked tobacco from
a corn cob pipe, and helped raise her 11-year old grandson, Perry Wells, Plaintiff's
grandfather, after the death of his mother, the Scotch-Irish-looking, Sadie Looker, whose

father James Looker died as a Union solider during the invasion of Vicksburg in 1863.

Although family lore claims James Looker was a Calvary officer, plaintiff's
genealogical research revealed he served as a corporal in the 26" Illinois, mounted-
Infantry, fought at the 1862 battle of Shiloh, rode with Garrison’s Raiders, and died at the
union hospital at LaGrange, Tennessee of measles. It’s believed he received a battle field

commission, but it was never registered. His widow, Sara Koch, is on record for years

24

AMENDED COMPLAINT
10

11

12

13

14

15

16

17

18

19

20

21

22

No SAK Goyeree Me PEE Document 45 Filed 07/13/20 Page 25 of 38

appealing to get his pension. Lt. Looker’s grandson, Perry Wells, joined the Army
instead of going to reform school. There in the Army Wells fought alongside Teddy

Roosevelt’s rough riders in Cuba during the Spanish-American War.

Plaintiff's American roots run deep with heritage claims. If Perry was 4
Shawnee Indian, plaintiff is a 1/16 Native American, and if dark haired, Sara Koch,
Sadie Looker’s, Pennsylvania Dutch mother, was of Hebrew origins, like some suspect,
then plaintiff would only be 7/8" White on the matrilineal side because Perry Wells was

25% Shawnee and 25 % Hebrew.

The point here is that plaintiff is a mixed race person and therefore can’t be
categorized as a racist-supremacist because of his critical evaluations of the New Jim
Crow book based upon his analysis from his reading and observations. Plaintiff is part

Indian and maybe part Jew.

When plaintiff sought membership in the neighborhood, J Street, Medi-Cal
funded, Native-American, Health-Clinic (NAHC) plaintiff had to fill-out a document as
to whether-or-not he is a Native American. Since NAHC needed that data for their
funding, plaintiff said “yes”. Stern brown people informed him that only those people
capable of documenting their heritage through the Dawhl’s list can be considered Native

Americans. Therefore plaintiff is White.

Plaintiff's, Anglo-American, early, historical, background goes back to the
English Colonies with Daniel Wells, and Manifest Destiny with Isaac Lea. Plaintiff's
genes are linked to Tecumseh’s Shawnees through Mary Huntington, and the Christian

converted Dutch Hebrews, who daughter married Lt. James Looker, father of Sadie, who

25

AMENDED COMPLAINT
10

11

12

13

14

15

16

17

18

19

20

21

No. FA CVGOOEOMCE Bs PS? Document 45 Filed 07/13/20 Page 26 of 38

married John Wells, the half breed Shawnee, whose Indian grandmother raised plaintiffs

grandfather in 1890.

Since photos of Sara Koch and her family reveal people of dark complexion,
black hair, and hooky noses, elders in the Wells family claim that their father was only
half White. Perry Wells was 25% Shawnee and 25% Hebrew. This mixed heritage gives

plaintiff leave to freely critize his own as another colored person.

From Isaac Lea to Mary Huntington and Sara Koch plaintiff is a mixed raced
individual, who should be freed from the aspersions of advocating racial supremacy,

which critics of his essays use to demean him and assert their moral preeminence.

Through the community participation and contributions of the Leas and the
Scholfields since 1848 plaintiff claims that the LOS RIOS COMMUNITY DISTRICT is
part of his social inheritance, and DISTRICT’s suspension is a civil rights deprivation.
The Bill of Rights, which ancestor, Daniel Wells, fought to ensure, entitles plaintiff to

write provocative essays in silly sociology classes whenever he wants too.
LEGAL STANDARDS

Among other things the 1*t Amendment to the Bill of Rights in the U.S.
Constitution says that: “Congress shall make no laws abridging the freedom of speech. A
reasonable prudent person might well assume that the first amendment to a Bill of Rights
would supersede an 11 Amendment, which is not even in the Bill of Rights. Typical
citizens don’t know what the 11" Amendment means, or why it should give cash damage

immunity to those bureaucrats, who violate it.

26

AMENDED COMPLAINT
10

11

12

13

14

15

16

17

18

19

20

ase 2:19-cv-O0060-MCE-DB Document 45 Filed 07/13/20 Page 27 of 38
No. 5.48¢CV-00000 MCE DS PS g

The Eleventh Amendment needs a legal specialist, or an authority-abusing-
government worker to know the loop hole that allows civil rights violators immunity

from cash damage awards when they get caught abusing their authority.

Whereas, an injunction, on the other hand, can have those who are accountable

arrested for failure to comply with its court order to do something.

In Healy v. James, 408 U.S. 169, 180 (1972) the Court stated that “the vigilant
protection of constitutional freedoms is nowhere more vital than in the community of

American schools.”
THE COURT HELD THAT “THE MERE DISSEMINATION OF IDEAS,
NO MATTER HOW OFFENSIVE TO GOOD TASTE,
ON A STATE UNIVERSITY CAMPUS
MAY NOT BE SHUT OFF IN THE NAME OF
“CONVENTIONS OF DECENCY.”

The law says public universities are government actors. Since Sacramento City
College is a public school; its officials must respect freedom of expression on campus,
and when they don’t, they need to be held accountable like what it says in the Bill of

Rights and 42 USC 1983.

Courts have ruled that student handbooks, and other related materials are non-
binding contracts. That means that school speech code rules don’t have to be precisely

followed and consequences for students, who breach them, are unenforceable.

27
AMENDED COMPLAINT
10

11

12

13

14

15

16

17

18

19

20

21

22

DISTRICT’s ‘speech code’ regulations are unconstitutional because case law holds
that in public-universities speech codes are campus regulations that punish, forbid,
heavily regulate, or restrict a substantial amount of protected speech, or what would be
protected speech in society at large. The court stated that speech code policies are
entirely incompatible with freedom of expression, and the daily reality of communication
in our modern liberal democracy. For the last 20-years public-university, speech-codes

have been found unconstitutional by federal and state courts.

In Doe v. University of Michigan, 721 F. Supp. 852 (E.D. Mich. 1989) a federal
district court found the speech provisions in their harassment code to be

unconstitutionally overbroad because the code forbade:

“any behavior, verbal or physical, that stigmatizes or victimizes an
individual on the basis of race, ethnicity, religion, sex, sexual orientation,
creed... and that... creates an intimidating, hostile, or demeaning

environment for educational pursuits...”.

Hence it is unlawful for a government sponsored school to forbid written

opinions, even if they are unpopular.

The Supreme Court has consistently held that statutes punishing speech or
conduct solely on the grounds that they are offensive is unconstitutionally overbroad.
Similarly like plaintiff's essays about god’s-children, the white-devils, and the wet-backs,
in UWM Post v. Board of Regents of the University of Wisconsin, 774 F. Supp. 1163
(E.D. Wis. 1991) a federal district court ruled unconstitutional policies that prohibited the

expression of ideas through spoken and written words that:

28

AMENDED COMPLAINT
10

11

12

13

14

15

16

17

18

19

20

21

No. F148: CV-GOURO MCE BB PS” Document 45 Filed 07/13/20 Page 29 of 38

“demeans the race, sex, religion, color, creed, disability, sexual orientation, national
origin, ancestry or age of the individual or individuals; so as to create an intimidating,

hostile or demeaning environment for education...”.

The court ruled that “the suppression of speech, even where the content appears to
have little value and great costs, AMOUNTS TO GOVERNMENTAL THOUGHT

CONTROL.”

In Dambrot v. Central Michigan University, 55 F.3d 1177 (6th Cir. 1995) the
school had a controversial discriminatory harassment policy that defined racial and ethnic
harassment as “any intentional, unintentional, physical, verbal, or nonverbal behavior that
subjects an individual to an intimidating, hostile or offensive educational, employment or
living environment by demeaning or slurring individuals, or using epithets, or slogans

that infer negative connotations about the individual’s racial or ethnic affiliation.”

The Sixth Circuit found the policy to be both unconstitutionally vague and
overbroad. The unconstitutional policy was ‘content-discrimination’ based on “viewpoint

discernment”,

Former Chief Justice Marshal ruled that the 1* Amendment means that
government school administrators can’t restrict expression because of its message, ideas,

subject matter, or content.

‘Content based laws’ face strict scrutiny, the highest form of judicial review.
Content based laws are viewed by the Supreme Court as THOUGHT CONTROL, a

compelling interest to overrule.

29

AMENDED COMPLAINT
10

11

12

13

14

15

16

17

18

19

20

21

22

23

PO0GO-MCEPB Document 45 Filed 07/13/20 Page 30 of 38

The First Amendment applies on the public university campus is settled law.
Public universities have long track record in the Supreme Court for First Amendment
jurisprudence. The First Amendment protections on campus are necessary for the
preservation of our democracy. In Sweezy v. New Hampshire, 354 U.S. 234, 250 (1957)
the Court wrote that: “To impose any strait jacket upon the intellectual leaders in our
colleges and universities would imperil the future of our Nation, because teachers and
students must always remain free to inquire, to study and to evaluate, to gain new

maturity and understanding; otherwise our civilization will stagnate and die”.

The Supreme Court favors free speech. In Keyishian v. Board of Regents, State
Univ. of N.Y., 385 U.S. 589 (1967) the Court rejects regulations that cast a “pall of
orthodoxy over the classroom. “ in favor of the expression of “treasonable or seditious”
issues. In Healy v. James, 408 U.S. 169, 180 (1972) the Central Connecticut State
College’s president lost in court when he prohibited a violent, left-wing, student group
from speaking . The school’s president said the group’s philosophy was “antithetical to
the school’s policies,” and it “would be a disruptive influence at the college.” The Court
stated “the vigilant protection of constitutional freedoms is nowhere more vital than in

the community of American schools.”

In Papish v. Board of Curators of University of Missouri, 410 U.S. 667 (1973) the
Court held that “the mere dissemination of ideas-no matter how offensive to good taste

m9

when used on a campus may not be censored in the name of ‘conventions of decency.

Student rights and obligations policies are speech codes that censor and sanction.
Pennsylvania State University prohibited students, so they can’t “taunt, ridicule, or

insult” other students without getting suspended.

30

AMENDED COMPLAINT
10

11

12

13

14

15

16

17

18

19

20

21

22

Bee Document 45 Filed 07/13/20 Page 31 of 38

At the University of Alabama their computer use policies prohibits “any
inappropriate e-mail,” including “unofficial, unsolicited e-mail. Although policies are
enacted out of impulse to “protect” students from “harm,” the court ruled that they are
entirely incompatible with freedom of expression, and the daily reality of communication

in our modern liberal democracy.

In Doe v. University of Michigan, 721 F. Supp. 852 (E.D. Mich. 1989) a federal
district court found the speech provisions of the school’s harassment code to be

unconstitutionally overbroad. The unconstitutional speech provision prohibited :

“any behavior, verbal or physical, that stigmatizes, or victimizes an
individual on the basis of: race, ethnicity, religion, sex, sexual
orientation, creed, so as to create an intimidating, hostile, or demeaning
environment for educational pursuits, employment, or participation in

University sponsored extra-curricular activities.”

The Supreme Court regards statutes that punish speech because of offensive
words are unconstitutionally overbroad. The court held that “regulations that prohibit
speech on the basis of listener reaction alone is unconstitutional both in the public high

school and university settings.”

In Roberts v. Haragan, 346 F. Supp. 2d 853 (N.D. Tex. 2004) a federal district
court considered a speech code to be “facially overbroad, and no matter how offensive”
when they forbids the use of written threats, electronically transmitted threats, insults,
epithets, or ridicule. The federal district court goes on to list : appearance, personal

characteristics or group membership, including, race, color, religion, national origin,

31

AMENDED COMPLAINT
10

11

12

13

14

15

16

17

18

19

20

21

Case 2:19-cv-00060-MCE-DB Document 45 Filed 07/13/20 Page 32 of 38
No. 2:19-CV-00060 MCE DB PS

gender, age, disability, citizenship, veteran status, sexual orientation, ideology, political

view or political affiliation”.

CONCLUSION

There is enough exhibits, legal evidence, and Supreme Court decisions to render a
stare decisive ruling in plaintiff's favor against DISTRICT when compared to what has
been decided and presented. Plaintiff's essays that got him suspended are clearly

protected free speech.

Regulations that were applied against him for his expression are unconstitutional.

The ‘on-line essays’ were not graffiti, or some personal rampage done to whip-up a riot.

They were class assignments restricted to a discussion board that needed
passwords to enter, so as to submit assignments, participate, read, react, and write back-

and-forth among the students in the class.

The cause of action comes from the federal Civil Rights Act of 1871, which
states: “Anyone who causes a citizen the deprivation of any rights, privileges, or
immunities secured by the Constitution and laws, shall be liable to the party injured in an
action at law, suit in equity, or other proper proceeding for redress” 42 U.S.C. 1983,

1985, 1986 (2000).

Administrators Molina and Gutierrez’s abuse of their governmental job positions,
defamed plaintiffs academic records, and deprived him from the use of all of the
DISTRICT’s public educational resources for two years because they didn’t like what he

wrote.

32

AMENDED COMPLAINT
10

11

12

13

14

15

16

17

18

19

20

No. 243:CV00060 MCE. BB PS? Document 45 Filed 07/13/20 Page 33 of 38

Plaintiffs ideas expressed in those classroom essay assignments were protected
free speech. Therefore, a COURT ORDERED INJUNCTION that compels Molina and
Gutierrez to use their authority to re-admit plaintiff to his status quo ante should be
enforced, so that they can be held in contempt of court and arrested when they refuse, or

obstruct.
They were wrong, and plaintiff is right.

The FIRST‘ Amendment to the Bill of Rights means the government can’t
suppress what gets said or written. In Healy v. James the dissemination of ideas on

campus can’t be censored in the name of conventions of decency.

In Papish v. Board of Curators (1973) (410 US 667) court held that student were

improperly expelled for using profanity to express dissent. .

Plaintiff's injunctive relief needs to restore plaintiff amidst this harassment and
injustice. Since the two year suspension will conclude before this case gets settled, a
court order will have to force Molina and Gutierrez to comply with the re admission

without the RACIAL SENITIVITY CLASS TRAINING.

Expungement, policy changes, and no racial sensitivity class training are sought
in this injunction for relief. Plaintiff is prepared to sit out the Spring-2021 semester, re-
admission-process until after the injunction is made a court order. Plaintiff wishes to
return with the authority to have the USM arrest Dean Molina for obstruction when he

fails to comply.

33

AMENDED COMPLAINT
10

11

12

Fee Document 45 Filed 07/13/20 Page 34 of 38

Plaintiff seeks the Federal District Court ruling in plaintiff's favor for DISTRICT
policy changes, expungement of sanctions, and admission without the mandated

RACIAL SENITIVITY CLASS TRAINING DIRECTIVE.

 

DATE : 7/13/20

34
AMENDED COMPLAINT
wo on nam

10
11
12
13
14

15

16

17

18

19

20
21
22
23
24

25

Case 2:19-cv-00060-MCE-DB Document 45 Filed 07/13/20 Page 35 of 38
No. 2:19-CV-00060 MCE _DB PS

Richard H. Francis, pro se

1820 Capitol Avenue, Apt #210
Sacramento, CA 95811
916,498-8427
TigerStripe-2@outlook.com

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA

RICHARD H. FRANCIS / No. 2:19-cv-00060 MCE DB PS
Plaintiff
DECLARATION OF RICHARD FRANCIS
IN SUPPORT OF THE AMENDED COMPLAINT
Vs.
Defendants

LOS RIOS COMMUNITY COLLEGE /

DISTRICT (LRCCD) or (DISTRICT)—General Council, Sherry
1919 Spanos Court, Sacramento, CA 95825

916,568-3021

New Defendants : Michael Gutierrez and Miguel Molina

1
Declaration in support of Amended Complaint
p

10

11

12

13

14

15

16

17

18

19

Case ERO ies MS PB Document 45 Filed 07/13/20 Page 36 of 38

No. 2:19-CV-00060 MCE _D

_P

I, Richard Francis, declare as follows:

1.

2.

I am a pro se attorney, and therefore an officer of the court in this matter.
Plaintiff's civil right TO FREEDOM OF SPEECH was violated, and he
filed a complaint in federal district court, which was dismissed because of
a technicality,

This 11 Amendment technicality was corrected with this Amended
Complaint for an INJUNCTION.
Plaintiff clearly states why personal service is requested in the body of the
Amended Complaint, which is ‘the need to compel compliance’.
Plaintiff seeks to have Molina and Gutierrez arrested if they fail to execute
the court order as requested.

I declare under penalty of perjury under the laws of the State of
California that the foregoing is true and correct and that this declaration
was executed on July 13, 2020 with the filing of plaintiff's Amended

Complaint..

   

 

V Uw -
Richard Francis

2

Declaration in support of Amended Complaint
OOnN DW b wo nN -

-
Oo

11
12
13
14
15

16

17

18

19
20
21
22
23

24
25
26
27
28

Case 2:19-cv-O0060-MCE-DB Document 45 Filed 07/13/20 Page 37 of 38
No. 2:19-CV-00060 MCE_DB_PS

Richard H. Francis, pro se

1820 Capitol Avenue, Apt #210
Sacramento, CA 95811
916,498-8427
TigerStripe-2@outlook.com

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA

RICHARD H. FRANCIS / No. 2:19-cv-00060 MCE DB PS
Plaintiff / CERTIFICATE OF SERVICE
Vs.

Defendant /

LOS RIOS COMMUNITY COLLEGE /

DISTRICT (LRCCD) or (DISTRICT)}—General Council, Sherry
1919 Spanos Court, Sacramento, CA 95825

916,568-3021

New Defendants:

1) Michael Gutierrez, President, 916, 558-2101,
Rhoda Hall North room #277 at 3835 Freeport Blvd,
Sacramento CA. 95822;

2) Miguel Molina, Student Discipline Officer,

916, 558-2438 Student Services Office room 105-109

1
Certificate of Service for Amended Complaint
10

11

12

13

14

15

16

17

18

19

20

21

22
23
24
25

Case 2:19-cv-00060-MCE-DB Document 45 Filed 07/13/20 Page 38 of 38
No. 2:19-CV-00060 MCE_DB_ PS

at 3835 Freeport Blvd, Sacramento CA. 95822
Attorney for Defendant

Louis A. Leone, SBN: 099874, & Seth L. Gordon, SBN: 262653
1390 Willow Pass Rd, #700, Concord, CA 94520

925, 974-8600, Fax 925, 974-8601

lleone@leonealberts.com

I, Richard H. Francis, hereby certify that Iam an American Citizen and competent
to serve papers. I further certify that on this date 7/ 13/20 I caused copies of documents
entitled:

1) AMENDED COMPLAINT,

2) COMPLAINT AND REQUEST FOR INJUNCTION,
3) COMPLAINT FOR VIOLATION OF CIVIL RIGHTS,

4) DECLARATION, and

5) CERTIFICATE OF SERVICE.

Together they were mailed to the Attorney for Defendant, Louis A. Leone,

SBN: 099874 at1390 Willow Pass Rd, #700, Concord, CA 94520; which is the address
given by them, and paid for at the U.S. Post Office where the envelope and its documents

were weighed, paid for, and given to the clerk to be routed accordingly by the U.S. Mail

 

 

Richard H. Francis,
1820 Capitol Ave. #210, Sacramento, CA 95811
916, 498-8427

2
Certificate of Service for Amended Complaint
